                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MYRTLE M. JOHNSTON, as the
personal representative of the Estate of
Rodney M. Johnston, deceased;                                 8:19CV52

                   Plaintiff,
                                                      PROGRESSION ORDER
      vs.

UNION PACIFIC RAILROAD
COMPANY,

                   Defendant.



      IT IS ORDERED that the progression order is as follows:

      1)    A telephonic conference to discuss case progression and potential
            settlement will be held with the undersigned magistrate judge on May 21,
            2019 at 10:00 a.m. Counsel shall use the conferencing instructions
            assigned to this case to participate in the conference.

      2)    A telephonic conference to discuss the status of case progression and the
            parties’ interest in settlement will be held with the undersigned magistrate
            judge on September 2, 2020 at 9:00 a.m. by telephone. Counsel shall
            use the conferencing instructions assigned to this case to participate in the
            conference. The parties shall be prepared to discuss any reason why the
            court should set aside the settlement conference setting and in lieu
            thereof, set this matter for trial.

      3)    Absent a later court order vacating the settlement conference setting, a
            half-day settlement conference will be held on October 1, 2020 at 9:00
            a.m., in the Special Proceedings Courtroom, Omaha, Nebraska.

      4)    The deadline for serving initial mandatory disclosures under Rule 26(a)(1)
            is June 11, 2019.

      5)    The deadline for completing written discovery under Rules 33, 34, and 36
            of the Federal Rules of Civil Procedure is August 28, 2020. Motions to
            compel discovery under Rules 33, 34, and 36 must be filed by September
            11, 2020.
      Note: A motion to compel, to quash, or for a disputed protective order
      shall not be filed without first contacting the chambers of the undersigned
      magistrate judge to set a conference for discussing the parties’ dispute.

6)    The deadlines for complete expert disclosures for all experts expected to
      testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
      non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s):              April 28, 2020.
             For the defendant(s):              July 1, 2020.

      NOTE: While treating medical and mental health care providers are
      generally not considered “specially retained experts,” their opinions arising
      from the care and treatment of the plaintiff must nonetheless be separately
      disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
      disclosure of mental or medical provider opinions not formed for the
      purpose of providing care and treatment of the illness or disease at issue in
      this litigation (e.g. whether medical billings were fair and reasonable, the
      proximate cause of the disease or injury, etc.) must disclosed as required
      under Fed. R. Civ. P. 26(a)(2)(B).

7)    The deposition deadline is August 28, 2020. The maximum number of
      depositions that may be taken by the plaintiffs as a group and the
      defendants as a group is 10.

8)    The parties agree that in each case the maximum number of
      interrogatories, including subparts, that may be served by any party on
      any other party is 100.

9)    The deadline for filing motions to dismiss and motions for summary
      judgment is October 16, 2020.

10)   The deadline for filing motions to exclude testimony on Daubert and
      related grounds is October 16, 2020.

11)   All requests for changes of deadlines or settings established herein shall
      be directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of
      the motion, which require that additional time be allowed.




                                     2
Dated this 30th day of April, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  3
